Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 18-20, 23-25, 28-29, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Preissman 2015/0032208 (or alternatively Preissman WO 2010/126462) in view of Massis 2015/0028056.

    PNG
    media_image1.png
    276
    365
    media_image1.png
    Greyscale


Preissman discloses the invention as claimed noting for example figures 2A
comprising: A surgical device for assisting in the placement of a prosthetic implant
within a surgical pocket of a patient (see abstract), the surgical device comprising:
One or more sheets of polymer (see [0022]) shaped in the form of a conical frustum
(see [0007] which discloses a truncated conical sleeve with a frustum-shape); and a proximal end of the frustum is sealed (see the illustration below in which the proximal end is sealed) and a lubricious coating (see [0015; 0023-0025]) applied to the interior cavity of the frustum; and one or more surface active coatings applied to the interior cavity of the frustum, wherein movement of the prosthetic implant out of the frustum and across the one or more surface active coatings (broad) causes interaction between the prosthetic implant and the one or more surface active coatings to provide one or more benefits that the one or more surface active coatings offer.

However, Preissman does not disclose that the frustum having an elongated slit (however it does have a seam (34) extending from the distal end toward the proximal end and further having a single opening formed by the distal opening and the elongated slit, the opening configured to accept the prosthetic implant into an interior cavity of the frustum; and a set of inter-lockable fastener elements disposed along opposing sides of the elongated slit, the set of inter-lockable fastener elements configured to seal the elongated slit such that the distal end remains open to allow for egress of the prosthetic implant for placement into the surgical pocket.


Regarding claims 20 Preissman does not specify a co efficient of friction of the hydrophilic gel coating on the inside surface of the bag, however Preissman that the bag may be made of PVC, PET or any other polymer (see [0022]) and further discloses that soaking to activate hydrophilic coating thus equating to a lubricious active coating, therefore is it obvious to one having skill in the art that the materials are equivalent to those that are claimed and would have the same coefficient of friction.

Claims 21-22, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Preissman 2015/0032208 (or alternatively Preissman WO 2010/126462) in view of Massis 2015/0028056 and further in view of Lesh 2009/0024228.
Preissman has been disclosed supra however does not disclose that the coatings comprise an anti-microbial coating or a non-thrombogenic component. Lesh 


Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 101,722,335. Although the claims at issue are not identical, they are not patentably distinct from each other.  The patent claims are narrower in scope require more limitations in the independent claim.  For example, claim 1 of the patents recites:



“1. A surgical device for assisting in the placement of a prosthetic implant within a surgical pocket of a patient, the surgical device comprising: One or more sheets of polymer shaped in the form of a conical frustum and in which a proximal end of the frustum is sealed and a distal end of the frustum is open, the frustum having an elongated slit extending from the distal end toward the proximal end and further having a single opening formed by the distal opening and the elongated slit, the opening configured to accept the prosthetic implant into an interior cavity of the frustum; a set of inter-lockable fastener elements disposed along opposing sides of the elongated slit, the set of inter-lockable fastener elements configured to seal the elongated slit such that the distal end remains open to allow for egress of the prosthetic implant for placement into the surgical pocket; a lubricious coating applied to the interior cavity of the frustum; and one or more surface active coatings applied to the interior cavity of the frustum, wherein movement of the prosthetic implant out of the frustum and across the one or more surface active coatings causes interaction between the prosthetic implant and the one or more surface active coatings to provide one or more benefits that the one or more surface active coatings offer.”


The patent requires all of the limitation of the current independent claim 1 and further adds the limitation of “a set of inter-lockable fastener elements disposed along opposing sides of the elongated slit, the set of inter-lockable fastener elements configured to seal the elongated slit such that the distal end remains open to allow for egress of the prosthetic implant for placement into the surgical pocket;”.  The application requires this limitation in dependent claim 26 and is thus broader in scope.  The patent would be utilized to reject the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 23, 2022